Motion granted and Dr. Raul de Cardenas y Echarte, successor Judicial Administrator appointed in Cuba, of the estate of Oscar B. Cintas, is substituted as party appellant in place and stead of Jose Sorzano y de Cardenas, original Judicial Administrator appointed in Cuba, of the estate of Oscar B. Cintas, in the appeals taken by Jose Sorzano y de Cardenas, Judicial Administrator, from two orders of the Surrogate’s Court, New York County, both entered on July 29, 1958, one of which granted a motion to strike out the appearance of said appellant in the above-entitled probate proceeding, and the other denied his motion to dismiss said proceeding. Concur — Breitel, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.